Citation Nr: 0619216	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to increased rating for the service-connected 
hallux valgus of the right foot, status postoperative 
bunionectomy and osteotomy, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to increased rating for the service-connected 
hallux valgus of the left foot, status postoperative 
bunionectomy and osteotomy, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1987.  
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision of the RO.  


FINDINGS OF FACT

1.  The service-connected right foot disability currently is 
shown to be manifested by the residuals of a bunionectomy and 
osteotomy with degenerative changes and complaints of pain; 
neither hallux valgus or other deformity nor limited function 
reflective of more than moderate impairment is demonstrated.  

2.  The service-connected left foot disability currently is 
shown to be manifested by the residuals of a bunionectomy and 
osteotomy with degenerative changes and complaints of pain; 
neither hallux valgus or other deformity nor limited function 
reflective of more than moderate impairment is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hallux valgus of the 
right foot, status postoperative bunionectomy and osteotomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a 
including Diagnostic Code 5299-5280 (2005).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hallux valgus of the 
left foot, status postoperative bunionectomy and osteotomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a 
including Diagnostic Code 5299-5280 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is required to notify a claimant of 
any information not previously provided to the Secretary that 
is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in a September 2002 letter that it 
would obtain the veteran's medical records.  

VA also informed the veteran that it would request his 
records from private medical facilities if he furnished their 
names, addresses, the condition he was treated for, and dates 
for her treatment.  He was also informed to send private 
medical records to the RO on her own.  

This letter also discussed what the evidence was needed to 
support the veteran's claim.  Further, the Statement of the 
Case (SOC) discussed the pertinent evidence, provided the law 
and regulations governing the claim, and notified the 
claimant of the evidence needed to prevail.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

This assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran in this case was accorded a VA examination that 
was completed in July 2003 for the purpose of evaluating the 
severity of the service-connected foot disability.  

The veteran's VA medical records as well as those from a 
private hospital dated in 2002 were provided in connection 
with the claim.  

Additionally, the veteran requested a hearing before a 
Veterans Law Judge.  The hearing was scheduled for June 2004 
at the RO.  The veteran failed to report for his scheduled 
hearing and has not requested that it be rescheduled.  

There is no reasonable possibility further assistance would 
assist the veteran in substantiating his claims.  See 38 
U.S.C.A. § 5103A(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(d) (2005).  On review, there is no additional indicated 
development to be accomplished.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2005).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes.  

However, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  


Bilateral hallux valgus surgical residuals

The veteran seeks increased ratings for the service-connected 
right foot and left foot disabilities.  He states that bones 
in each foot have been resected and that his joints hurt 
whenever he walks or stands.  He describes this as being 
considerable pain.  

The RO received the veteran's statement indicating that he 
sought an increased rating for his disability in April 2002.  
Consequently, while the Board has considered and evaluated 
all of the evidence in the claims file, particular attention 
has been paid to the evidence dated since 2001.  

The service-connected hallus valgus surgical residuals for 
each foot have been rated as 10 perfect disabling under the 
provisions of Diagnostic Code 5280. 38 C.F.R. § 4.121a.  

Under that Diagnostic Code, a 10 percent evaluation is 
authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  Moreover, Diagnostic Code 
5280 contemplates the veteran's subjective complaints of pain 
and pain on use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The RO scheduled the veteran for a VA examination in July 
2003 when no deformity of either foot was detected.  
Significantly, the VA found that the veteran had full range 
of motion of the toes and ankles of each foot.  

The examination also revealed no fatigue, weakness or lack of 
endurance.  The veteran was noted to experience painful 
motion, but no edema, instability, weakness or tenderness was 
noted.  

The veteran could not rise up on his toes or rock back on his 
heels.  The examiner further noted that there was no high 
arch, clawfoot or other deformity.  No flat foot or present 
hallux valgus was found on examination.  

The examiner diagnosed "status postoperative bunionectomy, 
bilateral feet with residuals."  

The veteran is already receiving the highest rating of 10 
percent available to him under Diagnostic Code 5280.  Thus, 
the other rating criteria relevant to the toes or feet must 
be addressed in connection with the claim for increase.  

Diagnostic Code 5276 for rating acquired flatfoot provides 
for a higher revaluation for severe and pronounced 
disablement.  However, the current findings do not more 
closely reflect disability picture consistent with marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  

Neither Diagnostic Code 5277, 5278 or 5279 nor Diagnostic 
Code 5282 provides a basis for the assignment of a rating 
higher than 10 percent for the service-connected foot 
disability.  

Diagnostic Code 5283 provides for a higher rating, but the 
medical evidence does not show malunion or nonunion of the 
tarsal or metatarsal due to the service-connected disability.  

Significantly, the VA x-ray studies in 1999 did show 
degenerative joint disease at the metatarsophalangeal joint 
of each great toe.  

Consequently, the Board considered in the present appeal if 
the veteran could be considered for rating for degenerative 
arthritis (Diagnostic Code 5003).  However, these criteria 
only provide for a 10 percent rating for painful motion.  

Finally, the Board notes that Diagnostic Code 5284 pertaining 
to of "other" foot injuries does provide a basis for 
evaluating the service-connected disability by analogy.  The 
veteran would fare better under these criteria, but the 
current findings cannot be found to equate to moderately 
severe or severe disability.  

As noted, the recent examination identified no deformity or 
limited motion of either great toe to support a finding of 
more than moderate disability of either foot.  The other 
submitted medical records in pertinent part pertain to recent 
treatment received by the veteran for gout.  

To conclude, the Board holds that the preponderance of the 
evidence is against the veteran's claims for increase 
relative to the service-connected foot disability.  
Accordingly, the appeal must be denied.  



ORDER

An increased rating for the service-connected hallux valgus 
of the right foot, status postoperative bunionectomy and 
osteotomy is denied.  

An increased rating for the service-connected hallux valgus 
of the left foot, status postoperative bunionectomy and 
osteotomy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


